I concur in the judgment affirming this case, but do not agree to the unqualified approval of the charge which makes the appellant responsible for the condition of the waiting room prior to one hour before the arrival of her train, and Justice LEVY is of the same opinion. Article 6591 is the only statute in this state which requires railroad companies to keep their waiting rooms open for any definite length of time for the accommodation of passengers. During the interval that may occur between one hour after the departure of a train and one hour before the arrival of another, waiting rooms may be closed and every one excluded.
In defense of the charge counsel for appellee refer to the act of 1911, which appears as article 4553a in Complete Texas Statutes of 1920 of Vernon's Sayles' Ann.Civ.St. 1914. The subdivision there designated as "rule 52," and which is the part relied on, is as follows:
"Each depot, railway coach, sleeping car, interurban car and street car while in use for the accommodation of the public shall be properly ventilated, and, if necessary, heated, and a sufficient amount of heat shall be furnished in time of need so that fresh air can be supplied without causing it to become unduly or uncomfortably cold," etc.
That provision is a part of what is called the "sanitary code," consisting of rules provided by law to prevent the spread of contagious and infectious diseases. The requirement regarding the heating of rooms was doubtless added in this act in order to meet the conditions caused by giving proper ventilation. It was also appropriate in view of the fact that the statute included several other places not mentioned in article 6591. This is a penal statute, and its enforcement is provided for through criminal prosecutions. No private individual can invoke the protection of this statute who does not sustain some legal relation to the railroad company in its capacity as a carrier. To authorize one to sue for damages resulting from a failure of the carrier to comply with this law he must be in a position to demand the service provided for. Before one can demand that a room be heated he must be in a position to demand that the room be open for his benefit. A cold room is not a nuisance, nor is it necessarily a secret harbinger of infectious and contagious diseases. No one will be heard to complain of an uncomfortably cold waiting room who has no legal right to be there. To hold otherwise would convert railway depots and waiting rooms into lounging places for loafers, who have no business with railroads, but who avail themselves of rooms kept open for the accommodation of people who do have such dealings. At junction points, where trains are arriving and departing at frequent intervals, and where several carriers are using the same depots, the waiting rooms cannot be closed without violating the statutory duty to passengers using different trains, going in different directions and over different routes.
However, I think the error in this charge was harmless. The appellee sues for consequences of a cold contracted in the unheated waiting room. While she and her husband occupied the waiting room prior to one hour before the arrival of her train, she did not complain of being uncomfortable till about 20 minutes before that hour began. Practically there is no evidence of any damaging conditions existing previous to the statutory period which could form the basis of a Judgment. According to the evidence the fire was not made until about 15 minutes before the arrival of the train going to Pecan Gap, on which the appellee and her husband took passage. Hence there was 45 minutes within the legal limits during which the appellee claims she was suffering from cold. How much of the damaging consequences resulted from the cold prior to that time no Jury could say. *Page 556